DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s Amendment filed on February 22, 2022.   Claims 2, 4-6, 10 and 11 have has been canceled.  Claims 1, 9, 12 and 14 have been amended.  Claims 1, 3, 7-9, 12, 13 and 14 are still pending and presented for further examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
4.	Claim 1 recites the limitation “the property” in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 1 recites the limitation “the status” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “said fire equipment” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 1 recites the limitation “the Internet” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 1 recites the limitation “said server computer” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 1 recites the limitation “said primary customer” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 1 recites the limitation "said at least one secondary customer computer" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 1 recites the limitation "the physical location" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 1 recites the limitation "said fire equipment" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 1 recites the limitation "said fire equipment " in line 22.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 1 recites the limitation "said at least one secondary customer computer" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 1 recites the limitation "said fire equipment" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 1 recites the limitation "said fire equipment" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "said fire equipment" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 1 recites the limitation "said fire equipment" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
19.	Claim 1 recites the limitation "said fire equipment" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
20.	Claim 1 recites the limitation "said fire equipment" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
21.	Claim 1 recites the limitation "said fire equipment" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
22.	Claim 1 recites the limitation "said communication" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
23.	Claim 1 recites the limitation "said fire equipment" in line 44.  There is insufficient antecedent basis for this limitation in the claim.
24.	Claim 1 recites the limitation "said fire equipment" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
25.	Claim 1 recites the limitation "said fire equipment" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
26.	Claim 1 recites the limitation "said fire equipment" in line 49.  There is insufficient antecedent basis for this limitation in the claim.
27.	Claim 1 recites the limitation "said fire equipment" in line 50.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "said fire equipment" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
29.	Claim 1 recites the limitation "the customers" in line 52.  There is insufficient antecedent basis for this limitation in the claim.
30.	Claim 1 recites the limitation "said maps" in line 52.  There is insufficient antecedent basis for this limitation in the claim.
31.	Claim 1 recites the limitation "said maps" in line 53.  There is insufficient antecedent basis for this limitation in the claim.
32.	Claim 1 recites the limitation "said fire equipment" in line 53.  There is insufficient antecedent basis for this limitation in the claim.
33.	Claim 1 recites the limitation "said fire equipment" in line 54.  There is insufficient antecedent basis for this limitation in the claim.
34.	Claim 1 recites the limitation "said fire equipment" in line 55.  There is insufficient antecedent basis for this limitation in the claim.
35.	Claim 3 recites the limitation "said at least one secondary computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
36.	Claim 8 recites the limitation "said primary customer computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
37.	Claim 9 recites the limitation "said primary customer computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
38.	Claim 9 recites the limitation "said fire equipment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 9 recites the limitation "the job information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
41.	Claim 9 recites the limitation "the property map" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
42.	Claim 9 recites the limitation "said fire equipment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
43.	Claim 9 recites the limitation "said fire equipment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
44.	Claim 9 recites the limitation "said fire equipment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
45.	Claim 9 recites the limitation "said fire equipment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
46.	Claim 9 recites the limitation "said fire equipment" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
47.	Claim 12 recites the limitation "said primary customer computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
48.	Claim 12 recites the limitation "said maps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
49.	Claim 12 recites the limitation "said maps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
50.	Claim 12 recites the limitation "said fire equipment" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "said fire equipment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
52.	Claim 12 recites the limitation "said fire equipment" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
53.	Claim 13 recites the limitation "said server computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
54.	Claim 13 recites the limitation "said secondary customers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
55.	Claim 13 recites the limitation "said primary customers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
56.	Claim 13 recites the limitation "said fire equipment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
57.	Claim 14 recites the limitation "the property" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
58.	Claim 14 recites the limitation "the status" in line 4sa.  There is insufficient antecedent basis for this limitation in the claim.
59.	Claim 14 recites the limitation "said fire equipment" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
60.	Claim 14 recites the limitation "said server computer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
61.	Claim 14 recites the limitation "said fire equipment" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the Internet" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
63.	Claim 14 recites the limitation "said server computer" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
62.	Claim 14 recites the limitation "said secondary customer computer" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
63.	Claim 14 recites the limitation "said server computer" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
64.	Claim 14 recites the limitation "the Internet" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
65.	Claim 14 recites the limitation "said server computer" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
66.	Claim 14 recites the limitation "said primary customer computers" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
67.	Claim 14 recites the limitation "said server computer" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
68.	Claim 14 recites the limitation "said server computer" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
69.	Claim 14 recites the limitation "said at least one secondary customer computer" in lines 29-30.  There is insufficient antecedent basis for this limitation in the claim.
70.	Claim 14 recites the limitation "said plurality of primary customer computer" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "said fire equipment" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
72.	Claim 14 recites the limitation "the location" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
73.	Claim 14 recites the limitation "said fire equipment" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
74.	Claim 14 recites the limitation "said fire equipment" in line 39.  There is insufficient antecedent basis for this limitation in the claim.
75.	Claim 14 recites the limitation "said fire equipment" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
76.	Claim 14 recites the limitation "said fire equipment" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
77.	Claim 14 recites the limitation "said fire equipment" in line 43.  There is insufficient antecedent basis for this limitation in the claim.
78.	Claim 14 recites the limitation "the physical location" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
79.	Claim 14 recites the limitation "said fire equipment" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
80.	Claim 14 recites the limitation "said fire equipment" in line 46.  There is insufficient antecedent basis for this limitation in the claim.
81.	Claim 14 recites the limitation "said at least one secondary customer computer" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "said map" in line 49.  There is insufficient antecedent basis for this limitation in the claim.
83.	Claim 14 recites the limitation "said fire equipment" in lines 49-50.  There is insufficient antecedent basis for this limitation in the claim.
84.	Claim 14 recites the limitation "said fire equipment" in line 50.  There is insufficient antecedent basis for this limitation in the claim.
85.	Claim 14 recites the limitation "said map" in line 50.  There is insufficient antecedent basis for this limitation in the claim.
86.	Claim 14 recites the limitation "said fire equipment" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
87.	Claim 14 recites the limitation "said fire equipment" in line 53.  There is insufficient antecedent basis for this limitation in the claim.
88.	Claim 14 recites the limitation "the location" in line 54.  There is insufficient antecedent basis for this limitation in the claim.
89.	Claim 14 recites the limitation "said fire equipment" in line 54.  There is insufficient antecedent basis for this limitation in the claim.
90.	Claim 14 recites the limitation "said fire equipment" in line 56.  There is insufficient antecedent basis for this limitation in the claim.
91.	Claim 14 recites the limitation "said fire equipment" in line 57.  There is insufficient antecedent basis for this limitation in the claim.
92.	Claim 14 recites the limitation "said server computer" in line 59.  There is insufficient antecedent basis for this limitation in the claim.
 14 recites the limitation "said server computer" in 59.  There is insufficient antecedent basis for this limitation in the claim.
94.	Claim 14 recites the limitation "said least one secondary customer computer" in line 60.  There is insufficient antecedent basis for this limitation in the claim.
95.	Claim 14 recites the limitation "said maps" in line 67.  There is insufficient antecedent basis for this limitation in the claim.
96.	Claim 14 recites the limitation "said maps" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
97.	Claim 14 recites the limitation "the location" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
98.	Claim 14 recites the limitation "said fire equipment" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
99.	Claim 14 recites the limitation "said fire equipment" in line 69.  There is insufficient antecedent basis for this limitation in the claim.
100.	Claim 14 recites the limitation "said fire equipment" in line 70.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
101.	Claim 9 is objected to because of the following informalities:  the acronym NFPA should be spelled out before use.  Appropriate correction is required.

102.	Claim 12 is objected to because of the following informalities:  the limitations are label as A, A, B and should read A, B, C.  Appropriate correction is required.
s 12 and 14 are objected to because of the following informalities:  the limitation “select said icons to input updated information regarding said fire equipment substantially immediately” should read “select said icons to input updated information regarding said fire equipment immediately.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
104.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

105.	Claims 1, 3, 7-9, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al (hereinafter, “Campion”, U.S. Pub. No. 2008/0084291) in view of Moren et al (hereinafter, “Moren”, U.S. Pat. No. 11,126,966) comprising.
As per claim 1, Campion discloses a system for documenting, monitoring, testing, inspecting and maintaining fire equipment located at the property of customers, comprising: 
A. at least one server computer accessible via a computer network (paragraph 0039), said at least one server computer programmed to receive data and information regarding the status of said fire equipment belonging to secondary customers (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), said secondary customers comprising: 
i. people (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity), 

 iii. properties (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity), 
B. at least one secondary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said secondary customer computer being programmed to:
a. receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and 
b. receive analysis and recommendations from said monitoring entities (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like), and 
C. a plurality of primary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said primary customer computers being programmed to: 
a. transmit to said server computer data and information regarding the status of said fire safety equipment (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), 
b. receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and
 c. transmit analysis and recommendations to said at least one secondary customer computer (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like). 

D. an input computer for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment, and for allowing a human operator to input test results data on said fire equipment wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers,
E. at least one map comprising satellite images, said map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map, so a primary customer is able to:
a.. monitor the status of said fire equipment, 
b. determine the location of said fire equipment,
c. start inspections,
d.  review inspection results of said fire equipment.
e. determine operational readiness of said fire equipment and
f. manage and direct a fire response team during an exercise or emergency. 
F.	wherein said server computer comprising data loaded onto said server computer, wherein said data facilitates said communication between said at least one secondary customer computer and said plurality of primary customers, said system further comprising programming allowing primary customers to associate secondary customers with said properties and said organizations, said system further comprises programming allowing primary customers to associate properties with related people and related organizations, said system further comprises programming allowing primary customers to associate organizations with related properties and related people.
G. programming allowing a fire service company to:
	a. monitor the status of said fire equipment,
	b. determine the location of said fire equipment,
	c. identify and present the most efficient path of inspection for inspectors to follow,
	d. record inspection results of said fire equipment,
	e. timestamp results,
	f. submit proposal of repairs of said fire equipment,
	g. record pair results of said fire equipment, and
	h. submit invoicing regarding said repairs/inspections of said fire equipment,
H. programming allowing the customers and service entities to view said maps of properties, said maps comprising icons representing the location of said fire equipment, select aid icons to access information regarding said fire equipment, and select said icons to input updated information regarding said fire equipment.
Moren discloses systems and methods for a web-based inspection compliance registry and communication tool comprising:
D. an input computer for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment (col. 7, lines 45-60; Moren discloses allowing a user to input GPS coordinates for the fire hydrant), and for allowing a human operator to input test results data on said fire equipment wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers (col. 8, lines 4-14, lines 54-67 and col. 9, lines 1-24: Moren 
E. at least one map comprising satellite images (GIS map), said map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map (col. 9, lines 38-57 and col. 10, lines 49-60: Moren discloses interactive map with graphical representation of fire hydrants in an area), so a primary customer is able to:
a. monitor the status of said fire equipment (col. 4, lines 27-34), 
b. determine the location of said fire equipment (col. 8, lines 54-67),
c. start inspections (col. 8, lines 54-67),
d.  review inspection results of said fire equipment (col. 9, lines 3-10).
e. determine operational readiness of said fire equipment (col. 9, lines 25-37), and
f. manage and direct a fire response team during an exercise or emergency (col. 10, lines 13-22). 
F.	wherein said server computer comprising data loaded onto said server computer, wherein said data facilitates said communication between said at least one secondary customer computer and said plurality of primary customers (col. 6, lines 41-52), said system further comprising programming allowing primary customers to associate secondary customers with said properties and said organizations (col. 10, lines 43-64), said system further comprises programming allowing primary customers to associate properties with related people and related organizations (col. 10, lines 43-64), said system further comprises programming allowing primary customers to associate organizations with related properties and related people (col. 10, lines 43-64).
G. programming allowing a fire service company to:
	a. monitor the status of said fire equipment (col. 4, lines 27-34),
	b. determine the location of said fire equipment (col. 8, lines 54-67),
c. identify and present the most efficient path of inspection for inspectors to follow (col.     8, lines 54-67),
d. record inspection results of said fire equipment (col. 8, lines 66-67 and col. 9, lines 1-2),
	e. timestamp results (col. 9, lines 64-67 and col. 10, lines 1-9),
	f. submit proposal of repairs of said fire equipment (col. 8, lines 24-37),
	g. record repair results of said fire equipment (col. 8, lines 60-67), and
h. submit invoicing regarding said repairs/inspections of said fire equipment (col. 9, lines 10-12),
H. programming allowing the customers and service entities to view said maps of properties, said maps comprising icons representing the location of said fire equipment, select aid icons to access information regarding said fire equipment, and select said icons to input updated information regarding said fire equipment (col. 9, lines 38-57 and col. 10, lines 49-60.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a mobile device that allows a user to input GPS location and select graphical representations of fire hydrants on a map in order to update information regarding the fire hydrants in a timely and efficient manner.
As per claim 3, Campion discloses:

As per claim 7, Campion discloses wherein said system further comprises programming: 
a. allowing primary customers to associate properties with related people and related organizations (paragraphs 0031 and 0032),
 b. allowing primary customers to associate secondary customers with said properties and said organizations (paragraphs 0031 and 0032), and 
c. allowing primary customers to associate organizations with related properties and related people (paragraphs 0031 and 0032). 
As per claim 8, Campion discloses:
wherein said primary customer computer further comprises at least one fire inspection/repair computer operated by a fire service company and a fire department computer operated by a fire department (paragraphs 0029 and 0030). 
As per claim 9, Campion discloses the invention substantially as claims discussed above.
However, Campion does not explicitly disclose: 
a. monitor the status of said fire equipment, 
b. select the job information to take him to the property map,
c.  determine the location of said fire equipment, 
d. create deficiency map of deficient items and tabulate material totals,
e. record inspection results of said fire equipment, 
f. submit proposal of repairs of said fire equipment, 
g. timestamp results,
h. identify and present the most efficient path of inspection for inspectors to follow,

j. auto-populate NFPA paperwork and post for customer views and 
k. submit invoicing regarding said repairs/inspections of said fire equipment (col. 9, lines 10-12).
Moren discloses systems and methods for a web-based inspection compliance registry and communication tool comprising:
a. monitor the status of said fire equipment (col. 4, lines 27-34), 
b. select job information to take him to the property map (col. 8, lines 54-67),
c. determine the location of said fire equipment (col. 8, lines 54-67),
d. create deficiency map of deficient items and tabulate material totals (col. 9, lines 18-20),
e. record inspection results of said fire equipment (col. 8, lines 66-67 and col. 9, lines 1-2),
	f. submit proposal of repairs of said fire equipment (col. 8, lines 24-37),
g. timestamp results (col. 9, lines 64-67 and col. 10, lines 1-9),
h. identify and present the most efficient path of inspection for inspectors to follow (col. 8, lines 54-67),
i. record repair results of said fire equipment (col. 8, lines 60-67),
j. auto-populate NFPA paperwork and post for customer views (col. 9, lines 21-24) and 
k. submit invoicing regarding said repairs/inspections of said fire equipment (col. 9, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a mobile device that is configured to wirelessly connect to the user interface to input and record inspection information of the fire 
As per claim 12, Campion discloses the invention substantially as claims discussed above.
However, Campion does not explicitly disclose wherein said primary customer computer comprises programming allowing the customers and service entities to: 
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment, and
 B. select said icons to access information regarding said fire equipment, and 
C. select said icons to input updated information regarding said fire equipment substantially immediately.
Moren discloses systems and methods for a web-based inspection compliance registry and communication tool comprising:
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment (col. 7, lines 45-60 and col. 9, lines 38-57),
B. select said icons to access information regarding said fire equipment (col. 7, lines 45-60 and col. 9, lines 38-57), and 
C. select said icons to input updated information regarding said fire equipment substantially immediately (col. 7, lines 45-60 and col. 9, lines 38-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a mobile device that allows a user to input GPS location and select graphical representations of fire hydrants on a map in order to update information regarding the fire hydrants in a timely and efficient manner.
13, Campion in view Stephen and in further view of Hug discloses the invention substantially as claims discussed above.
However, Campion in view of Stephen and in further view of Hug do not explicitly disclose:
wherein said server computer further comprise a shared database between said secondary customers and said primary customers, said shared database comprising information regarding said fire equipment.
Moren discloses systems and methods for a web-based inspection compliance registry and communication tool comprising:
wherein said server computer further comprise a shared database between said secondary customers and said primary customers, said shared database comprising information regarding said fire equipment (col. 6, lines 41-52 and col. 10, lines 43-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion incorporating a database/registry that includes inspection results of the fire hydrants and allowing all interested parties to view the inspection results.
As per claim 14, discloses a system for documenting, monitoring, testing, inspecting and maintaining fire safety equipment located at the property of customers, comprising:
A.    at least one server computer accessible via a computer network (paragraph 0039), said at least one server computer programmed to receive data and information regarding the status of said fire equipment belonging to secondary customers (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), said secondary customers comprising:

b.    organizations (paragraphs 0031 and 0032; Campion discloses a inspector can be a county, state or governmental agency), and
c.    properties (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity), said server computer comprising programming:
i.    allowing primary customers to associate properties with related people and related organizations (paragraphs 0031 and 0032),
ii.    allowing primary customers to associate secondary customers with said properties and said organizations (paragraphs 0031 and 0032),
iii.    allowing primary customers to associate organizations with related properties and related people (paragraphs 0031 and 0032), and
B.    at least one secondary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said secondary customer computer being programmed to:
a.    receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and
b.    receive analysis and recommendations (paragraph 0030) , and
C.    a plurality of primary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said primary customer computers being programmed to:

b.    receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and
c.    transmit analysis and recommendations to said at least one secondary customer computer (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like), wherein said plurality of primary customer computers further comprises at least one fire inspection/repair computer operated by a fire service company and a fire department computer operated by a fire department (paragraph 0029), 
However, Campion does not explicitly disclose:
		iv, establishing a shared database allowing primary customers and secondary customers to access said shared database to have access to information regarding said fire equipment,
wherein said plurality of primary customer computer further comprises programming allowing a fire service company to:
i.  monitor the status of said fire equipment,
ii. determine the location of said fire equipment,
iii. identify and present the most efficient path of inspection for inspectors to follow,
iv. record inspection results of said fire equipment,
 timestamp results,
vi.  submit proposal of repairs of said fire equipment,
vii.  record repair results of said fire equipment, and
viii.  submit invoicing regarding said repairs/inspections of said fire equipment,
D.    an input computer for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment, and for allowing a human operator to input test results data on said fire equipment, wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers,
E.    at least one map comprising satellite images, said map showing said properties and said fire equipment, wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map, so a primary customer is able to
a.    monitor the status of said fire equipment,
b.    determine the location of said fire equipment,
c.    start inspections,
d.     review inspection results of said fire equipment,
e.    determine operational readiness of said fire equipment, and
f.    manage and direct a fire response team during an exercise or emergency.
F.  said server computer comprising data loaded onto said server computer, wherein said data facilitates said communication between said at least one secondary customer computer and said plurality of primary customers (paragraphs 0039), said system further comprising programming allowing primary customers to associate secondary customers with said properties and said organizations, said system further comprises programming allowing primary customers to associate properties with related people and related organizations, said system further comprises programming allowing primary customers to associate organizations with related properties and related people.
G.  programming allowing the customers and service entities to view said maps of properties, said maps comprising icons representing the location of said fire equipment, select said icons to access information regarding said fire department, and select said icons to input updated information regarding said fire equipment substantially immediately.
Moren discloses systems and methods for a web-based inspection compliance registry and communication tool comprising:
iv, establishing a shared database allowing primary customers and secondary customers to access said shared database to have access to information regarding said fire equipment (col. 6, lines 41-52 and col. 10, lines 43-67),
wherein said plurality of primary customer computer further comprises programming allowing a fire service company to:
i.  monitor the status of said fire equipment (col. 4, lines 27-34),
ii. determine the location of said fire equipment (col. 8, lines 54-67),
iii. identify and present the most efficient path of inspection for inspectors to follow (col. 8, lines 54-67),
iv. record inspection results of said fire equipment (col. 8, lines 66-67 and col. 9, lines 1-2),
v.  timestamp results (col. 9, lines 64-67 and col. 10, lines 1-9),
vi.  submit proposal of repairs of said fire equipment (col. 8, lines 28-37),
vii.  record repair results of said fire equipment (col. 8, lines 60-67), and

D. an input computer for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment (col. 7, lines 45-60; Moren discloses allowing a user to input GPS coordinates for the fire hydrant), and for allowing a human operator to input test results data on said fire equipment wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers (col. 8, lines 4-14, lines 54-67 and col. 9, lines 1-24: Moren discloses allowing a user to input inspection results for the fire hydrant and the inspection results and GPS data ins updated in the system and viewable by all interested parties),
E. at least one map comprising satellite images (GIS map), said map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map (col. 9, lines 38-57 and col. 10, lines 49-60: Moren discloses interactive map with graphical representation of fire hydrants in an area), so a primary customer is able to:
a. monitor the status of said fire equipment (col. 4, lines 27-34), 
b. determine the location of said fire equipment (col. 8, lines 54-67),
c. start inspections (col. 8, lines 54-67),
d.  review inspection results of said fire equipment (col. 9, lines 3-10).
e. determine operational readiness of said fire equipment (col. 9, lines 25-37), and
f. manage and direct a fire response team during an exercise or emergency (col. 10, lines 13-22). 
said server computer comprising data loaded onto said server computer, wherein said data facilitates said communication between said at least one secondary customer computer and said plurality of primary customers (col. 6, lines 41-52), said system further comprising programming allowing primary customers to associate secondary customers with said properties and said organizations (col. 10, lines 43-64), said system further comprises programming allowing primary customers to associate properties with related people and related organizations (col. 10, lines 43-64), said system further comprises programming allowing primary customers to associate organizations with related properties and related people (col. 10, lines 43-64).
G.  programming allowing the customers and service entities to view said maps of properties, said maps comprising icons representing the location of said fire equipment, select aid icons to access information regarding said fire equipment, and select said icons to input updated information regarding said fire equipment (col. 9, lines 38-57 and col. 10, lines 49-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a mobile device that allows a user to input GPS location and select graphical representations of fire hydrants on a map in order to update information regarding the fire hydrants in a timely and efficient manner.


Response to Arguments
106.	Applicant’s arguments with respect to claim(s) 1, 3, 7-9, 12, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
107.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        




March 23, 2022